DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 10/19/2021.
Claims 1, 3-6 and 8-22 are presented for examination.
Note: this corrected Allowance Office Action is only used to correct a mistake on the Allowance Office Action mailed by 11/19/2021. On the Office Action mailed by 11/19/2021, Examiner indicated “[T]he allowed claim(s) is/are 1, 3-6, 9-20 and 23-24”. However, the actual allowed claims are 1, 3-6, 9-20 and 22-24.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-6, 9-20 and 22-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1 and 19-20, the primary reason for allowance is “in response to a utilization of the server being between a lower limit and an upper limit of a specified utilization range for a type of the server, increasing the weight as a function of how close the 

The previous cited prior art reference Abbott et al. (US PGPUB 20200057663 A1) at most discloses: increasing the weight of a parameter related to the containerization order of a virtual server based on the resource utilization of the virtual server is within a normal usage of the resource for a type of the virtual (see [0113]-[0115]; “a base ease of containerization score of 3, because it has recognizable and containerizable components, and no databases … has normal usage, and is only using 13% of its total allotted disk. This would earn it another point, bringing the total ease of containerization score up to 5”). 
Note: it is well-known and understand that the resource utilization is within a normal usage or is anomalous can be considered as it is within or outside of a certain range. Even the normal or anomalous usage is determined based on a single threshold as Applicant argued at the last paragraph of page 9 from the Remarks submitted by 10/19/2021, such determination can also be considered as based on a range of from 0 to the single threshold value or from the single threshold value to infinity. Such as, if a CPU usage is anomalous is if it is greater than 10, then it also can be considered as the CPU usage is anomalous if it is outside of the range from 0 to 10; if a CPU usage is anomalous if it is less than 10, then it also can be considered as the CPU usage is anomalous if it is outside of the range from 10 to infinity. In this way, the CPU usage is normal usage within the range of from 0 to 10 or from 10 to infinity for these two particular examples respectively. 



Yang et al. (US PGPUB 20200137631 A1) discloses: the usage of a resource is normal usage or not is determined based on a range of resource utilization and such range of resource utilization is specified based on different types of services/roles, i.e., the range of resource utilization for a type of service/role is different from the range for another type of service/role (see [0050] and  [0063]; ““Normal” network usage may indicate that current network usage by a site 120, 122 is normal (e.g. between threshold values associated with normal network usage and/or average network usage and/or has unused capacity associated with normal network usage)”, “high, normal, low network usage, any suitable type of network usage”, “a voice data application 250 could be throttled based on high voice data network usage, but an SMS application 250 may not be throttled based on normal or low network usage of SMS data network usage” and “the profiles 251 and threshold conditions 252 could be different for each of the applications 250 based on corresponding service types”).

Maiti et al. (US PGPUB 20190266253 A1) discloses: abnormal behavior or operation of a computing component is identified by the resource usage is outside normal operating range (see [0053]).
Leggette et al. (US PGPUB 20170060481 A1) discloses: average utilization is in the middle of two threshold values (see [0054]).



The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196